Citation Nr: 1745289	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  14-39 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a prostate disability.

2.  Entitlement to service connection for a heart disability.

3.  Entitlement to service connection for obstructive sleep apnea.

4.  Entitlement to service connection for neuropathy of the arms, legs, and feet.

5.  Entitlement to service connection for rheumatoid arthritis. 

6.  Entitlement to service connection for a skin disability.

7.  Entitlement to a compensable initial disability rating for service connected bilateral hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty in the United States Air Force from October 1961 to August 1962, November 1971 to May 1972, and September 1990 to June 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2009, August 2012 and May 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  


FINDINGS OF FACT

1.  In a June 2017 rating decision, the RO granted service connection for chronic prostatitis with BPH, status post transurethral resection of prostate; there is no longer a case or controversy as to the issue of entitlement to service connection for a prostate disability.

2.  In a March 2015 rating decision, the RO in Washington, DC granted service connection for ischemic heart disease; there is no longer a case or controversy as to the issue of entitlement to service connection for a heart disability.

3.  In a July 2017 filing, signed by the Veteran, the Veteran indicated that he was satisfied with his awards, and wished to cancel all appeals; in an August 2017 phone call, the Veteran confirmed that he wished to withdraw all current appeals. 


CONCLUSIONS OF LAW

1.  The Board lacks jurisdiction over the issue of entitlement to service connection for a prostate disability because that issue has been granted and the appeal has been rendered moot.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202 (2016).

2.  The Board lacks jurisdiction over the issue of entitlement to service connection for a heart disability because that issue has been granted and the appeal has been rendered moot.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202 (2016).

3.  The criteria for withdrawal of the appeal seeking service connection for obstructive sleep apnea have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

4.  The criteria for withdrawal of the appeal seeking service connection for neuropathy of the arms, legs, and feet have been met. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

5.  The criteria for withdrawal of the appeal seeking service connection for rheumatoid arthritis have been met. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016). 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

6.  The criteria for withdrawal of the appeal seeking service connection for a skin disability have been met. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

7.  The criteria for withdrawal of the appeal seeking an initial compensable disability rating for service-connected bilateral hearing loss have been met. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  

During the pendency of the appeals seeking service connection for a prostate disability and heart disability, the RO granted the underlying claims; service connection for chronic prostatitis with BPH, status post transurethral resection of prostate was granted in a June 2017 decision and service connection for ischemic heart disease was granted in a March 2015 rating decision.  The record does not reflect that the Veteran has directly voiced disagreement with the disability ratings or effect dates assigned.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  Therefore, the issues of entitlement to service connection for a prostate disability and heart disability are no longer in appellate status.

Accordingly, the Board lacks jurisdiction over these issues because the benefits sought have been granted and the issues on appeal have been rendered moot.  See 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202.  The appeals will therefore be dismissed without prejudice.

In July 2017, responding to a letter sent to him providing notice that his appeals had been certified to the Board, the Veteran submitted a statement indicating that he "would like to cancel all appeals at this time," and that he was "happy with what [he had] been awarded."  An August 2017 Report of General Information has been associated with the claims file documenting a phone call between VA and the Veteran, during which the Veteran confirmed that he wished to withdraw all of his current appeals.

Withdrawal of an appeal may be made by the appellant or by his authorized representative prior to the Board's issuance of a final decision.  38 C.F.R. § 20.204 (2016).  Until the appeal is transferred to the Board, a withdrawal of an appeal is effective when received by the agency of original jurisdiction.  Thereafter, it is not effective until received by the Board.  

The Board finds that the Veteran intentionally withdrew his appeals concerning the issues of entitlement to service connection for obstructive sleep apnea, neuropathy of the arms, legs and feet, rheumatoid arthritis, and a skin disability, and entitlement to an initial compensable disability rating for service-connected bilateral hearing loss.  The withdrawal request was in writing, was signed by the Veteran, included the Veteran's VA file number, and was received by the Board prior to the issuance of a final decision on these matters.  The withdrawal was thus made in the form and manner required by 38 C.F.R. § 20.204 and effectively withdrew the relevant Notices of Disagreement and Substantive Appeals pertaining to these issues; accordingly, no allegation of error of fact or law remains before the Board for consideration.  The Board, therefore, lacks jurisdiction over the appeals of these claims, and the appeals must be dismissed.


ORDER

The appeal as to the issue of entitlement to service connection for a prostate disability is dismissed.

The appeal as to the issue of entitlement to service connection for a heart disability is dismissed.

The appeal as to the issue of entitlement to service connection for obstructive sleep apnea is dismissed.

The appeal as to the issue of entitlement to service connection for neuropathy of the arms, legs, and feet is dismissed.

The appeal as to the issue of entitlement to service connection for rheumatoid arthritis is dismissed.

The appeal as to the issue of entitlement to service connection for a skin disability is dismissed.

The appeal as to the issue of entitlement to an initial compensable disability rating for service-connected bilateral hearing loss is dismissed.





____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


